MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),                                      Jan 11 2018, 8:19 am

this Memorandum Decision shall not be                                            CLERK
regarded as precedent or cited before any                                    Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT N.E.                               ATTORNEYS FOR APPELLEE
Kara A. Hancuff                                           Curtis T. Hill, Jr.
Monroe County Public Defender                             Attorney General
Bloomington, Indiana
                                                          Robert J. Henke
ATTORNEY FOR APPELLANT M.C.                               Deputy Attorney General
                                                          Indianapolis, Indiana
Karen E. Wrenbeck
Monroe County Public Defender
Bloomington, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          January 11, 2018
of the Parental Rights of:                                Court of Appeals Case No.
                                                          53A05-1706-JT-1264
M-l.C., M-n.C. & M.E.C.
(Minor Children)                                          Appeal from the Monroe Circuit
      and                                                 Court VII
N.E. (Mother) and M.C. (Father)                           The Honorable Stephen Galvin,
                                                          Judge
Appellants-Respondents,
                                                          Trial Court Cause Nos.
        v.                                                53C07-1608-JT-519
                                                          53C07-1608-JT-520
Indiana Department of Child                               53C07-1608-JT-521
Services,
Appellee-Petitioner


Vaidik, Chief Judge.
Court of Appeals of Indiana | Memorandum Decision 53A05-1706-JT-1264 | January 11, 2018              Page 1 of 11
                                             Case Summary
[1]   M.C. (“Father”) and N.E. (“Mother”) appeal the termination of their parental

      rights to their three children. Finding no error, we affirm.



                              Facts and Procedural History
[2]   The undisputed facts are set forth in the trial court’s order.1 Mother and Father

      are the parents to three children: twins born in June 2013 and another child

      born in November 2014 (collectively “the children”). On March 7, 2015,

      marijuana smoke was detected coming from Mother’s apartment in

      Bloomington. Officers searched the apartment and found marijuana, crack

      cocaine, and eighty-eight Lortab pills in the bedroom where Mother and the

      children slept. The children could access the marijuana. Upon further search

      of the apartment, officers found two loaded guns and stolen lottery tickets.

      Mother was arrested and claimed that the lottery tickets belonged to Father.

      When questioned by officers, Father admitted that he had been at Mother’s

      home the day before she was arrested. Father also submitted to a drug screen,

      which was positive for marijuana.


[3]   The children were removed from their parents’ care at the time of Mother’s

      arrest. Two of the children were suffering from coughs, and one child was




      1
       Because neither Mother nor Father challenge the trial court’s findings of fact, we accept them as true. See
      Maldem v. Arko, 592 N.E.2d 686 (Ind. 1992) (“Because Maldem does not challenge the findings of the trial
      court, they must be accepted as true.”).

      Court of Appeals of Indiana | Memorandum Decision 53A05-1706-JT-1264 | January 11, 2018           Page 2 of 11
      recovering from pneumonia. Department of Child Services (DCS) filed

      children in need of services (CHINS) petitions, and the children were

      adjudicated CHINS on May 7 and later placed in a foster-care home, where

      they have remained for over two years. In June 2015, a dispositional hearing

      was held for both Mother and Father. Both parents were ordered to: maintain

      weekly contact with the DCS family case manager; participate in home-based

      counseling; complete a substance-abuse assessment and complete all treatment

      recommendations; submit to random drug and alcohol screens; and attend all

      scheduled visits with the children.


[4]   Amanda Kelly, a home-based family case worker with Ireland Home Based

      Services, began working with Mother and Father in November 2015. She

      supervised visits between the parents and the children and offered parenting

      instruction to Mother and Father. There were many issues with the visits:

      Mother had difficulty supervising the children by herself; Mother did not follow

      through on disciplining the children; Kelly had to intervene to ensure the

      children’s safety; Father was routinely late to visits; and the parents failed to

      bring adequate supplies, such as diapers and wipes.


[5]   Debra Hoesman, a mental-health practitioner, began counseling with Mother in

      February 2016. Hoesman completed a substance-abuse assessment on Mother

      in May 2016 and diagnosed Mother with cannabis dependence and major

      depressive disorder. Hoesman recommended that Mother have weekly therapy

      sessions. Mother attended only ten sessions, with her last appointment in June

      2016. During this time, Mother was also inconsistent in submitting to drug

      Court of Appeals of Indiana | Memorandum Decision 53A05-1706-JT-1264 | January 11, 2018   Page 3 of 11
      screens, but when she did submit, she repeatedly failed. Mother frequently

      tested positive for marijuana and twice tested positive for heroin. Around the

      time Mother stopped seeing Hoesman, the DCS case manager noticed an

      increase in Mother’s marijuana use. Mother told the case manager that she

      used marijuana as a coping mechanism for stress.


[6]   Meanwhile, Father continued his involvement with illegal drugs and was

      arrested in June 2016 at Mother’s apartment. Officers found cocaine, forty

      grams of heroin, and a stolen handgun. Father was convicted in April 2017 of

      one count of dealing in a narcotic drug and sentenced to eighteen years in the

      Indiana Department of Correction (IDOC), with six years suspended. He will

      be incarcerated for approximately eight more years.2 Before his arrest, Father

      did not engage with DCS or its service providers, telling them that he was not

      interested in services, that he “was a good father,” that he had other things to

      do, and that he “was living the life and that was the way he had to make a

      living.” Appellants’ App. Vol II p. 273; Tr. Vol. II p. 15. Father also told the

      case manager that he did not have a substance-abuse problem, but he never

      submitted to a drug screen after the CHINS adjudications.




      2
        The trial court’s findings state the Father will be released in five years. However, IDOC’s offender search
      lists Father’s projected release date as January 2026. https://www.in.gov/apps/indcorrection/ofs/ofs (last
      visited 01/04/2018).
      3
       Mother and Father appealed separately but filed only one appendix. In his brief, Father stated that he
      would not “be filing an Appendix, as it would be identical to Mother’s and thus unduly duplicative.”
      Father’s Appellant’s Br. p. 4 (citing Ind. Appellate Rule 50(E)). Accordingly, we attribute the single
      appendix to both parties.

      Court of Appeals of Indiana | Memorandum Decision 53A05-1706-JT-1264 | January 11, 2018           Page 4 of 11
[7]   Shortly after Father’s arrest, Mother moved to Michigan but did not tell the

      DCS case manager that she was moving. Mother claimed that she moved

      because she was going to be evicted and needed the support of family. But

      Mother had two sisters, two aunts, and two uncles living in Bloomington when

      she moved. After moving, Mother did not request that DCS arrange for her

      services to be transferred to Michigan. Mother also failed to maintain weekly

      contact with the case manager.


[8]   Mother last visited the children on June 15, 2016. She never traveled from

      Michigan to Indiana to see the children. Mother was supposed to see the

      children in November 2016 but did not make the trip. The children were

      “extremely disappointed.” Id. at 30. Mother later requested to have video

      contact with the children, but her request was denied because it had been

      approximately seven months since she had seen the children.


[9]   In August 2016, DCS filed its termination petitions. A hearing on the petitions

      was held in February 2017. During the hearing, the DCS case manager and

      Court Appointed Special Advocate (CASA) for the children testified that

      termination of Mother’s and Father’s parental rights was in the children’s best

      interests. See Tr. Vol. II pp. 63-64, 81. The trial court concluded: that the

      children had been removed from their parents for at least six months under a

      dispositional decree; that there is a reasonable probability that the conditions

      that resulted in the removal of the children or the reasons for their continued

      placement outside of the home would not be remedied; that the continuation of

      the parent-child relationship posed a threat to the children’s well-being; that

      Court of Appeals of Indiana | Memorandum Decision 53A05-1706-JT-1264 | January 11, 2018   Page 5 of 11
       termination was in the children’s best interests; and that a satisfactory plan for

       the care and treatment of the children was in place—adoption. The trial court

       terminated Mother’s and Father’s parental rights.


[10]   Mother and Father appeal.



                                  Discussion and Decision
[11]   Mother and Father filed separate briefs, and where possible, we address their

       arguments as one. Both parents argue that the trial court erred when it

       terminated their parental rights. When reviewing the termination of parental

       rights, we do not reweigh the evidence or judge witness credibility. In re K.T.K.,

       989 N.E.2d 1225, 1229 (Ind. 2013). Rather, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment of the trial court.

       Id. When a trial court has entered findings of fact and conclusions, we will not

       set aside the trial court’s findings or judgment unless clearly erroneous. Id. To

       determine whether a judgment terminating parental rights is clearly erroneous,

       we review whether the evidence supports the trial court’s findings and whether

       the findings support the judgment. In re V.A., 51 N.E.3d 1140, 1143 (Ind.

       2016).


[12]   A petition to terminate parental rights must allege, among other things:


                (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for

       Court of Appeals of Indiana | Memorandum Decision 53A05-1706-JT-1264 | January 11, 2018   Page 6 of 11
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. In re K.T.K., 989 N.E.2d at 1231. If the court

       finds that the allegations in a petition are true, the court shall terminate the

       parent-child relationship. Ind. Code § 31-35-2-8(a).


[13]   Mother and Father both contend that the evidence is insufficient to support the

       trial court’s conclusion that there is a reasonable probability that the conditions

       that resulted in the children’s removal or continued placement outside the home

       would not be remedied. When a parent challenges this conclusion, we engage

       in a two-step analysis. “First, we must ascertain what conditions led to their

       placement and retention in foster care. Second, we determine whether there is

       a reasonable probability that those conditions will not be remedied.” K.T.K.,
989 N.E.2d at 1231. “The trial court must consider a parent’s habitual pattern


       Court of Appeals of Indiana | Memorandum Decision 53A05-1706-JT-1264 | January 11, 2018   Page 7 of 11
       of conduct to determine whether there is a substantial probability of future

       neglect or deprivation.” Id.


[14]   The children were removed from the home due to Mother’s and Father’s drug

       use and the parents’ inability to provide an adequate home or proper care for

       their children. These conditions did not change over the course of the CHINS

       proceedings for either parent. Regarding Mother, she repeatedly failed her drug

       screens, testing positive for marijuana and heroin. Mother contends that she

       was drug free after moving to Michigan. She stated that she was working at

       Walmart, which requires all potential employees to submit to drug tests. But

       the trial court rejected this argument because Mother worked for Walmart

       when she lived in Bloomington and repeatedly tested positive for marijuana.

       Appellant’s App. Vol. II p. 29. Mother’s argument is a request for us to

       reweigh the evidence, which we will not do. K.T.K., 989 N.E.2d at 1229.

       Mother also struggled to care for the children during her supervised visits. She

       failed to follow through on discipline, and on at least one occasion Kelly had to

       intervene to keep the children safe. Furthermore, Mother also stopped visiting

       the children after moving to Michigan and has not seen them since June 2016.4




       4
         Mother also argues that DCS ignored her requests to have services transferred to Michigan, and thus, the
       trial court erred when it terminated her parental rights. But the trial court’s findings of fact explicitly state
       that Mother “did not request that DCS arrange for her to participate in services in Michigan. DCS could
       have arranged for drug screens and other services in Michigan.” Appellant’s App. Vol. II p. 28. Mother’s
       argument is nothing more than a request for us to reweigh the evidence, which we will not do. K.T.K., 989
N.E.2d at 1229.

       Court of Appeals of Indiana | Memorandum Decision 53A05-1706-JT-1264 | January 11, 2018               Page 8 of 11
[15]   As for Father, he contends that the State relied solely on his incarceration to

       support its petition for termination. Father compares his situation to that of the

       father in K.E. v. Indiana Department of Child Services, 39 N.E.3d 641 (Ind. 2015).

       In K.E., the father was incarcerated before his child was born and did

       “everything he had been asked while incarcerated, actively participated in

       substance abuse programs, established regular visitation with K.E., and spoke

       to K.E. every night on the phone.” Id. at 645. Our Supreme Court overturned

       the termination of father’s parental rights. Here, Father’s situation is readily

       distinguishable from K.E. After the CHINS adjudications, Father refused to

       engage with DCS or any of its service providers. He told them that he was not

       interested in services, that he “was a good father,” that he had other things to

       do, and that he “was living the life and that was the way he had to make a

       living.” Appellants’ App. Vol II p. 27; Tr. Vol. II p. 15. Father was eventually

       incarcerated for selling drugs. Father has not participated in any services since

       his incarceration. There is sufficient evidence to show that neither Mother nor

       Father prioritized the needs of the children above their own. The trial court did

       not err when it concluded that there is a reasonable probability that the

       conditions that resulted in the children’s removal or the reasons for their

       placement outside the home will not be remedied. 5




       5
         Father also argues that there is insufficient evidence to support the trial court’s conclusion that there is a
       reasonable probability that continuation of the parent-child relationship poses a threat to the children’s well-
       being. Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive and requires clear and convincing
       evidence of only one of the circumstances listed in subsection (B). See In re I.A., 903 N.E.2d 146, 153 (Ind.
       Ct. App. 2009). Because we conclude that there is sufficient evidence to support the trial court’s conclusion

       Court of Appeals of Indiana | Memorandum Decision 53A05-1706-JT-1264 | January 11, 2018            Page 9 of 11
[16]   Additionally, Mother and Father both challenge the court’s conclusion that

       termination was in the children’s best interests. To determine what is in the

       children’s best interests, the trial court must look to the totality of the evidence.

       In re A.D.S., 987 N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. In doing

       so, the trial court must subordinate the interests of the parent to those of the

       children. Id. The court need not wait until the children are irreversibly harmed

       before terminating the parent-child relationship. Id. We have previously held

       that recommendations by both the DCS case manager and CASA to terminate

       parental rights, in addition to evidence that the conditions resulting in removal

       will not be remedied, is clear and convincing evidence that termination is in the

       best interests of the children. Id. at 1158-59. Here, both the DCS case manager

       and the CASA testified that termination was in the children’s best interests. See

       Tr. Vol. II pp. 63-64, 81. And, as already discussed, there is sufficient evidence

       to support the conclusion that the conditions resulting in removal or placement

       outside of the home will not be remedied. Furthermore, the children have spent

       most of their lives in foster care because the parents are incapable of providing a

       safe, stable home free of illegal drug use. The children, however, were excelling

       in their foster home, which was pre-adoptive. The court found that the children

       were “smart, happy, [and] well-adjusted” and that adoption was a satisfactory




       that there is a reasonable probability that the conditions that resulted in the child’s removal or the reasons for
       placement outside the home will not be remedied, we do not address this argument.

       Court of Appeals of Indiana | Memorandum Decision 53A05-1706-JT-1264 | January 11, 2018             Page 10 of 11
       plan for them. Appellant’s App. Vol. II p. 31. Accordingly, the trial court did

       not err when it concluded that termination was in the children’s best interests.


[17]   Affirmed.


       May, J., and Altice, J. concur.




       Court of Appeals of Indiana | Memorandum Decision 53A05-1706-JT-1264 | January 11, 2018   Page 11 of 11